Citation Nr: 1752192	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  14-06 906A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a variously diagnosed psychiatric disability, to include posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1990 to April 1991 and had periods of active duty for training in the National Guard and Reserves.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).  In August 2016, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  

[The claim of service connection for a psychiatric disability was initially developed and adjudicated as solely a claim of service connection for the diagnosis of PTSD.  As VA treatment records and an August 2010 VA examination report show diagnoses of anxiety disorder and depressive disorder, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the issue is re-characterized to reflect that the claim encompasses any psychiatric disability, however diagnosed.]


FINDINGS OF FACT

1. It is reasonably shown that the Veteran's variously diagnosed psychiatric disability is etiologically related to his active service in a combat zone.

2. The Veteran's hypertension was not manifested during his active duty service or within the following year, and is not shown to be etiologically related to his service.

3. The Veteran's sleep apnea is not shown to have been manifested during his (qualifying for VA benefits) period of Federalized active duty service, or manifested to a compensable degree within the following year, and is not shown to be etiologically related to a qualifying period of service.


CONCLUSIONS OF LAW

1. Service connection for a variously diagnosed psychiatric disability is warranted.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2. Service connection for hypertension is not warranted.  38 U.S.C. §§ 1110, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

3. Service connection for sleep apnea is not warranted.  38 U.S.C. §§ 1110, 1131, 1153, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)
 
The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  VA's duty to notify was satisfied by correspondence in September 2010.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.  

The Agency of Original Jurisdiction (AOJ) did not arrange for a VA examination for the matter of service connection for sleep apnea or for an etiology opinion for the matter of service connection for hypertension.  Such examination and opinion are not needed because the record does not contain any evidence suggesting there may be a link between the Veteran's diagnosed sleep apnea or hypertension and his qualifying (for VA benefits) periods of service.  He alleges the disabilities are related to his service in the Persian Gulf War, which was from November 1990 to March 1991.  Absent any competent (medical) evidence suggesting that such disabilities might be related to his service, examinations to secure medical nexus opinions are not necessary, as even the low threshold standard (as to when an examination is needed) endorsed by the U.S. Court of Appeals for Veterans Claims (Court) in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met.  See 38 C.F.R. § 3.159(c)(4).  In that regard, the Board observes that a VA provider noted that the Veteran had sleep apnea in service.  That notation was based strictly on the Veteran's accounts (which do not gain in probative value by virtue of being repeated by a medical provider).  Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) ( "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Legal Criteria

A member of the National Guard serves in the federal military only when formally called into the military service of the United States. At all other times, a member of the National Guard serves solely as a member of the State militia under the command of a state governor.  For a period of National Guard service to be qualifying service for VA compensation benefits, the period of service must have when the National Guardsman was ordered into Federal service under 32 U.S.C. §§ 316, 502, 503, 504, 505; 38 C.F.R. § 3.6(c).

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of: a present disability (for which service connection is sought); incurrence or aggravation of a disease or injury in service; and a causal relationship between the claimed disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The presumption of soundness under 38 U.S.C. § 1111 does not apply when a veteran has not been examined contemporaneous to entering a period of service.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010) ("In the absence of such an examination, there is no basis from which to determine whether the claimant was in sound condition upon entry into that period of service on which the claim is based.").  

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C. § 1153; 38 C.F.R. § 3.306.

Service connection for PTSD requires a medical diagnosis that conforms to the Diagnostic and Statistical Manual, Fifth Edition (DSM-5); a link, established by medical evidence, between the current disability and a stressor in service; and credible supporting evidence that the claimed stressor occurred.  38 C.F.R. § 3.304.

If a PTSD stressor claimed by a Veteran is related to the Veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  38 C.F.R. § 3.304 (f)(3).

"Fear of hostile military or terrorist activities" means that a Veteran experienced, witnessed, or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304 (f)(3).
Certain chronic diseases (including hypertension) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for hypertension).  38 U.S.C. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

For VA purposes, hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominately 160mm. or greater with a diastolic blood pressure of less than 90mm.  Hypertension must be confirmed by readings taken two or more times on at least three different days.  See 38 C.F.R. §  4.104, Diagnostic Code 7101, Note (1).

The determination as to whether these requirements are met is based on analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background and Analysis

Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service Personnel records show the Veteran served in the Alabama National Guard from August 1980 to September 2000 with Federalized (and qualifying for VA benefits) active duty service from September 1990 to April 1991.  He served in Southwest Asia from November 1990 to March 1991.

In an August 1980 report of medical history, the Veteran reported he had not experienced high blood pressure, frequent trouble sleeping, depression or excessive worry, or nervous trouble of any sort.  On August 1984 periodic examination, his blood pressure was 150/70; the examiner did not note any psychiatric or sleep apnea symptoms on clinical evaluation.  In a September 1988 report of medical history, he again reported he had not experienced high blood pressure, frequent trouble sleeping, depression or excessive worry, or nervous trouble of any sort.  On examination, his blood pressure was 120/80.  A March 1991 demobilization and redeployment medical report notes his blood pressure was 110/62.  The Veteran indicated he had not had any nightmares or trouble sleeping.  In a March 1991 report of medical history, he again reported he had not experienced high blood pressure, frequent trouble sleeping, depression or excessive worry, or nervous trouble of any sort.  The examiner did not note any psychiatric or sleep apnea symptoms on clinical evaluation.  On May 1996 periodic examination, his blood pressure was 134/80.  The examiner did not note psychiatric or sleep apnea symptoms on clinical evaluation.  June 1999 sick slips show he was seen for elevated blood pressure during a period of National Guard training.  An October 1999 annual medical certificate notes his blood pressure was controlled with medication.  

A March 2010 VA mental health treatment record notes the Veteran reported he served in Desert Storm and although he had some difficulty since then, he had an increase in symptoms four years earlier (in 2006) when he stopped drinking alcohol.  A VA Licensed Clinical Social Worker (LCSW) assessed anxiety disorder NOS and rule out (R/O) PTSD, noting he appeared to be experiencing symptoms suggestive of PTSD.  VA treatment records show hypertension was assessed in March 2010.  An April 2010 VA psychiatric treatment record shows a VA psychiatrist diagnosed PTSD.  It was noted that the Veteran reported service in Desert Storm, where he witnessed multiple firefights.  An April 2010 VA treatment record shows obstructive sleep apnea was diagnosed.  The Veteran's wife reported she had heard him snore for years.  The physician noted the sleep apnea "may have dated back to his active duty" and requested the Veteran to provide medical records for review.  There is no indication such records were provided, but a June 2010 VA treatment record notes he reported he had hypertension and morning headaches while on active duty.  He reported fellow service members told him he snored and stopped breathing while sleeping.  The physician opined he had sleep apnea "while on active duty."  

In an August 2010 statement, the Veteran reported he began experiencing anger, depression, and night sweats upon his return from Desert Storm.  

On August 2010 VA examination, depressive disorder NOS was diagnosed.  The examiner opined the Veteran's fear of hostile military activity met the criteria for a PTSD stressor, but opined he did not meet the criteria for a PTSD diagnosis.  The examiner explained that the Veteran only pursued treatment for mood symptoms years after service and held a regular job with the same employer for 17 years.  He also did not describe his Desert Storm experience as horrific or event particularly distressing.  The examiner stated he could not opine whether the depressive symptoms were related to service.  

In a September 2010 statement, a fellow service member reported he witnessed the Veteran snore and have difficulty breathing during service, but did not specify when such episodes occurred.  

In a September 2010 statement, the Veteran's spouse reported he had sleep problems (he snored and gasped for air) when they first married; a marriage certificate shows the Veteran and his spouse were married in 1989.  She also reported a fellow service member told her the Veteran snored during training weeks in the National Guard.  

On November 2010 VA examination, essential hypertension was diagnosed. The Veteran reported he had medication prescribed for high blood pressure in 1992.

A January 2011 private treatment record notes the Veteran had hypertension and was started on blood pressure medication in 1997.

VA treatment records show PTSD (in conformance with the DSM-5) continues to be assessed.  Medication for anxiety symptoms was prescribed.

At the August 2016 Board hearing, the Veteran testified he came under enemy fire during the Persian Gulf War.  He asserted his sleep apnea is due to exposure to burn pits while serving in Southwest Asia.  He reported he had elevated blood pressure during National Guard training in Mississippi.  

In a statement received in September 2016, a fellow service member stated he served with the Veteran during Desert Storm and witnessed him experience sleep difficulties and nervousness during operations.  He noted the Veteran and others experienced sleep difficulties in part due to wearing chemical protective suits.  In another statement, a service member stated he served with the Veteran during Desert Storm and reported they served in a combat zone and that many soldiers had difficulty sleeping afterwards.  In a separate statement received at the same time, another service member reported he witnessed the Veteran experience sleep disturbances and that it was difficult for him to stay awake at times.  

In a statement received in September 2016, the Veteran's spouse reported she witnessed him experience PTSD-related symptoms and difficulty sleeping after he returned from Desert Storm.

Service connection for PTSD

It is not in dispute that the Veteran now has an acquired psychiatric disability.  VA treatment records and an August 2010 VA examination report show diagnoses of PTSD, depressive disorder NOS, and anxiety disorder NOS.  What he still must show to establish service connection for the variously diagnosed psychiatric disability is that such disability is etiologically related to his service.   

The record includes both medical evidence that tends to support the Veteran's claim and medical evidence that is against it.  The credibility and weight to be attached to medical opinions is within the providence of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

The August 2010 VA examiner opined the Veteran did not meet the criteria for a PTSD diagnosis, but the reasoning provided appears inconsistent with the examiner's own findings; the examiner found the Veteran's reported fear of hostile military activity qualified as a PTSD stressor, but explained the criteria for a PTSD diagnosis were not met, in part, because he did not describe his Desert Storm experience as horrific or event particularly distressing during the interview (i.e., not a stressor).  Accordingly, that opinion that he does not have PTSD cannot be found dispositive.  The examiner did not provide an opinion regarding the etiology of the diagnosed depressive disorder.  VA treatment records show an LCSW noted the Veteran appeared to be experiencing PTSD symptoms along with anxiety disorder in March 2010.  A treating VA psychiatrist diagnosed PTSD in April 2010 based on his reported fear of hostile military activity during the Persian Gulf War.  VA treatment records show PTSD continues to be assessed.  The Board finds the VA treatment providers' opinions which relate his psychiatric disability to experiences in the Persian Gulf War to cumulatively place in equipoise whether or not the Veteran's variously diagnosed psychiatric disability is related to his service.  The Board finds no reason to (and will not) question the competence of VA providers treating the Veteran for psychiatric disability.  The Veteran's reports of experiencing a fear of hostile military activity, including being exposed to enemy fire, are not inconsistent with the circumstances of his service in Southwest Asia, and are deemed credible.  Resolving remaining reasonable doubt in the Veteran's favor (as required under 38 C.F.R. § 3.102), the Board concludes that service connection for the variously diagnosed psychiatric disability is warranted. 



Service connection for hypertension

It is not in dispute that the Veteran now has hypertension.  What he still must show to establish service connection for the hypertension is that such disability is etiologically related to his Federalized (and qualifying for VA benefits) period of active duty service.

Hypertension was not manifested during active duty service (or manifested to a compensable degree within a year following discharge in April 1991.   A private treatment record notes medication to treat high blood pressure was not prescribed until 1997.  Consequently, service connection for the hypertension on the basis that such disability became manifest in service and persisted or on a presumptive basis (for hypertension as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.  

The Board notes the Veteran's National Guard treatment records support his contention that he was seen for elevated blood pressure during a training exercise.  However, that occasion was not during a period federalized, qualifying service.  Thus, that notation of elevated blood pressure has no material bearing on his claim. 

The Board has considered the Veteran's general assertions that his hypertension manifested during or is otherwise related to active duty service.  Because hypertension must be established by repeated readings over a period of time, and because he is a layperson (and does not point to such readings during a relevant period of time in service), he is not competent to establish the diagnosis of hypertension during service by his own observation or opine regarding its etiology.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).  Accordingly, his opinion regarding the etiology of his hypertension does not merit any significant probative value.  The preponderance of the evidence is against the claim of service connection for hypertension.  Therefore, the appeal in the matter must be denied.





Service connection for sleep apnea

It is not in dispute that the Veteran now has obstructive sleep apnea.  What he still must show to establish service connection for sleep apnea is that such disability is etiologically related to his service.  

The Veteran asserts that his sleep apnea is due to exposure to burn pits in Southwest Asia, and reports he began experiencing sleep apnea symptoms during his service from September 1990 to April 1991.  However, the Board finds those reports not credible because they are self-serving and contradicted by contemporaneous clinical recordings (See Pond v. West, 12 Vet. App. 341 (1999)); they were not made before he filed a claim seeking service connection and are inconsistent with his denials of such symptoms soon after deployment (which by virtue of being more contemporaneous and provided in a clinical context merit greater probative value).  [The Board also notes the Veteran appears to not differentiate between sleep difficulty he attributes to sleep apnea from such difficulty he attributed to his psychiatric disability.]  Regarding his wife's accounts, the Board finds them also self-serving and not credible.  Notably, they have been inconsistent; while she initially stated she observed such problems when they were first married (prior to his deployment), she has since indicated first noting them upon his return from deployment.  While his fellow service members have also reported witnessing him experiencing sleep difficulties, no medical provider (other than the one who reiterated the Veteran's report of having sleep apnea in service-which is not shown in STRs) has opined that the reports establish that obstructive sleep apnea was manifested in service; the accounts do identify alternate reasons for the difficulty sleeping, including uncomfortable protective attire.

The Veteran's own assertions that his sleep apnea is related to exposure to fumes from burn pits have no probative value.  He is a layperson, and has no expertise in identifying the etiology of a disease such as sleep apnea.

Based on the foregoing, the Board finds that the Veteran's  sleep apnea was not manifested in, and is not shown to be related to, his (qualifying for VA benefits) period of Federalized active duty service.  The preponderance of the evidence is against this claim.  Therefore, the appeal in the matter must be denied.


ORDER

Service connection for the variously diagnosed psychiatric disability is granted. 

Service connection for hypertension is denied.

Service connection for obstructive sleep apnea is denied.  


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


